DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20170318524) in view of Sumiuchi et al. (US 20190200399).

Regarding claim 1, Goto teaches a first electronic apparatus (Fig. 5 “Camera A”) comprising:
 a wireless communication device ([0021] “A wireless unit 104 performs wireless LAN communication conforming to the IEEE 802 . 11 series . The wireless unit 104 includes a chip for performing wireless communication”) configured to perform each of a first wireless communication through an external access point (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”) and a second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), wherein the second wireless communication is a short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”) ;
 and a central processing unit (CPU) configured to perform communication control for the wireless communication device ([0020] “a communication apparatus 101 includes a control unit 102 for controlling the entire communication apparatus 101 by executing a control program stored in a storage unit 103 . The control unit 102 includes a central processing unit ( CPU )”),
 wherein when connection between a first access point and the first electronic apparatus is cut-off, and when a connection destination by the first wireless communication is switched from the first access point to a second access point (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”)
Goto does not explicitly teach the CPU performs transmission processing, using second wireless communication, for transmitting connection information for connecting to the second access point to a second electronic apparatus.
Simiuchi teaches the CPU performs transmission processing, using second wireless communication ([0054] “Upon receiving the Bluetooth® Low Energy connection request from the information processing apparatus 101 , the short - range wireless communication unit 157 establishes the Bluetooth® Low Energy connection , and carries out the GATT communication with the information processing apparatus 101”), for transmitting connection information for connecting to the second access point to a second electronic apparatus ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.


Regarding claim 2, Goto teaches wherein, when connection to the first access point by the first wireless communication is cut off (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not explicitly teach the CPU executes reception processing for, using the second wireless communication, from the second electronic apparatus, the connection information for connecting to the second access point.
Sumiuchi teaches the CPU executes reception processing for, using the second wireless communication, from the second electronic apparatus, the connection information for connecting to the second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Got to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Regarding claim 10, Goto teaches an electronic apparatus comprising: a wireless communication device ([0021] “A wireless unit 104 performs wireless LAN communication conforming to the IEEE 802 . 11 series . The wireless unit 104 includes a chip for performing wireless communication”) configured to perform each of a first wireless communication through an external access point (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”) and a second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), wherein the second wireless communication is a short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”);
 and a central processing unit (CPU) configured to perform communication control for the wireless communication device ([0020] “a communication apparatus 101 includes a control unit 102 for controlling the entire communication apparatus 101 by executing a control program stored in a storage unit 103 . The control unit 102 includes a central processing unit ( CPU )”),
 wherein the CPU when connection to a first access point by the first wireless communication is cut off and, the CPU performs connection processing to the second access point by the first wireless communication using the connection information (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not teach shifts to a connection standby state, in the connection standby state, when receiving, using the second wireless communication, from another electronic apparatus, connection information for connecting to a second access point.
Simuichi teaches shifts to a connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”), in the connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”),
 when receiving, using the second wireless communication, from another electronic apparatus ([0054] “Upon receiving the Bluetooth® Low Energy connection request from the information processing apparatus 101 , the short - range wireless communication unit 157 establishes the Bluetooth® Low Energy connection , and carries out the GATT communication with the information processing apparatus 101”), connection information for connecting to a second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Regarding claim 11, Goto teaches a communication system comprising: a first electronic apparatus configured to perform each of a first wireless communication for performing wireless communication through an external access point (Fig. 5 “Mobile phone”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connection configuration 41”) and a second wireless communication (Fig. 5 “Camera A”, “Mobile Phone B”, “F505”, Fig. 4 “Connection Configuration 43”, [0034] “After establishment of an ASP session , various services , including printing services , image display services , file transfer services , video streaming services , are executed on the ASP session . In the connection between the camera A and the mobile phone B , image display services , file transfer services , video streaming service , etc . are executed ”), wherein the second wireless communication is a short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”);
 and a second electronic apparatus configured to perform the first wireless communication and the second wireless communication (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connec tion configuration 41”), wherein when a connection destination by the first wireless communication is switched from a first access point to a second access point (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”),
 the first electronic apparatus performs transmission processing for transmitting connection information for connecting to the second access point to the second electronic apparatus using the second wireless communication (Fig. 5 “F506-F507”, [0035] “. In step F506 , the camera A transmits a packet of a wireless LAN link switch command to the mobile phone B . After the wireless LAN link between the camera A and the mobile phone B is determined to be switched , the camera A and the mobile phone B store in the storage unit 103 various information shared when an ASP session is established in step F505 . In step F507 , the camera A transmits information for identifying the change destination access point , such as the MAC address , IP address , and SSID , to the mobile phone B”),
 and the second electronic apparatus when connection to the first access point by the first wireless communication is cut off (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not teach shifts to a connection standby state and performs reception processing for receiving, using the second wireless communication, from the first electronic apparatus, the connection information for connecting to the second access point.
Simiuchi teaches shifts to a connection standby state and performs reception processing for receiving ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”, ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206”), using the second wireless communication, from the first electronic apparatus, the connection information for connecting to the second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.

Claim(s) 3-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Simiuchi as applied to claim 1, 2, 10, 11 above, and further in view of Maheshwari(US 2016/0128119).

Regarding claim 3, Goto teaches further comprising a storing section ([0023] “According to the present exemplary embodiment , each function block of the communication apparatus 101 is stored as a program in the storage unit 103 “), wherein in a state in which the first electronic apparatus is connected to the first access point by the first wireless communication (Fig. 5 “Camera A”, “Access Point C”, “F501: Make Wireless LAN Connection”, Fig. 4 “Connection Configuration 41”, [0032] “In steps F501 and F502 , the camera A and the mobile phone B both make a wireless LAN connection to the access point C to implement the connection configuration 41”).
Goto, Simiuchi does not explicitly teach the CPU creates list information for specifying the second electronic apparatus connected to the first access point, and the storing section stores the created list information.
However, Maheshwari teaches the CPU creates list information for specifying the second electronic apparatus connected to the first access point, and the storing section stores the created list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”, [0182] “The controller 1530 controls the plug-in such that the plug-in transmits a list including the found image forming apparatus to the application through print framework”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto, Simiuchi to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Regarding claim 4, Goto, Simiuchi does not teach wherein the wireless communication device searches for, using the first wireless communication, the second electronic apparatus connected to the first access point, and the CPU causes the storing section to store identification information of the searched second electronic apparatus as the list information.

Maheshwari teaches wherein the wireless communication device searches for, using the first wireless communication, the second electronic apparatus connected to the first access point ([0210] “The user selects Wi-Fi Direct 1820 on the Wi-Fi screen 1810. The mobile device 10 displays the Wi-Fi Direct Screen 1830. The user Selects a mobile device to be Wi-Fi Direct connected to. The mobile device 10 searches for a Wi-Fi Direct connectable device around the mobile device 10 and displays a found device on the Wi-Fi Direct screen 1830”), and the CPU causes the storing section to store identification information of the searched second electronic apparatus as the list information ([0208] “When the mobile device 10 performs a Wi-Fi Direct connection to the device 15, on the Wi-Fi Direct screen 1830, PRESS TO CONNECT below Direct-Mobile Phone 1 is changed to 'CONNECTED. The mobile device 10 may automatically store connection information used to perform Wi-Fi Direct connection to the device 15, in the mobile device 10”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto, Simiuchi to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.

Regarding claim 5, Goto and Maheshwari does not teach wherein the wireless communication device searches for, using the second wireless communication, the second electronic apparatus for which a function of the short-range wireless communication is enabled, and the CPU causes the storing section to store, as the list information, the identification information of the second electronic apparatus that is connected to the first access point and for which the function of the short-range wireless communication is enabled.
However, Simiuchi teaches wherein the wireless communication section searches for, using the second wireless communication, the other electronic apparatus for which a function of the short-range wireless communication is enabled ([0159] “which is searched for by the known discovery process , may transmit the advertisement information by Bluetooth® Low Energy . Therefore , in the configuration that adds the communication apparatus operating as the transmission source of the advertisement information to the list after adding the communication apparatus set in the connection setting mode to the list”),
 and the processing section causes the storing section to store, as the list information, and for which the function of the short-range wireless communication is enabled ([0159] “which is searched for by the known discovery process , may transmit the advertisement information by Bluetooth® Low Energy . Therefore , in the configuration that adds the communication apparatus operating as the transmission source of the advertisement information to the list after adding the communication apparatus set in the connection setting mode to the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto and Maheshwari to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.
Simiuchi does not teach the identification information of the other electronic apparatus that is connected to the first access point.
Maheshwari teaches the identification information of the other electronic apparatus that is connected to the first access point ([0208] “When the mobile device 10 performs a Wi-Fi Direct connection to the device 15, on the Wi-Fi Direct screen 1830, PRESS TO CONNECT below Direct-Mobile Phone 1 is changed to 'CONNECTED. The mobile device 10 may automatically store connection information used to perform Wi-Fi Direct connection to the device 15, in the mobile device 10”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto, Simiuchi to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.


Regarding claim 6, Goto teaches wherein the CPU performs, using the second wireless communication, the transmission processing to the second electronic apparatus specified (Fig. 5 “F506-F507”, [0035] “. In step F506 , the camera A transmits a packet of a wireless LAN link switch command to the mobile phone B . After the wireless LAN link between the camera A and the mobile phone B is determined to be switched , the camera A and the mobile phone B store in the storage unit 103 various information shared when an ASP session is established in step F505 . In step F507 , the camera A transmits information for identifying the change destination access point , such as the MAC address , IP address , and SSID , to the mobile phone B”).
Goto and Simiuchi does not explicitly teach based on the list information.
However, Maheshwari teaches based on the list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto, Simiuchi to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.


Regarding claim 8, Goto teaches wherein, when the connection to the first access point by the first wireless communication is cut off, the CPU receives, using the second wireless communication, connection state information from the second electronic apparatus (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
Goto does not explicitly teach specified by the list information and determines, based on a reception result, whether to perform the transmission processing.
Simiuchi teaches and determines, based on a reception result, whether to perform the transmission processing ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.
Simiuchi does not teach specified by the list information.

However, Maheshwari teaches specified by the list information ([0191] “The user interface unit 1550 may display a list including a plurality of devices and may receive a user input for selecting a first device with which Wi-Fi Direct connection is to be performed among a plurality of devices included in the list”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Maheshwari. One of ordinary skill in the art would have been motivated to make this modification in order to allow for devices to be aware of each other.


Regarding claim 9, Goto does not explicitly teach wherein the processing section performs the transmission processing on condition that it is determined that connection between all the other electronic apparatuses specified by the list information and the first access point is cut off.

However, Simiuchi teaches wherein the processing section performs the transmission processing on condition that it is determined that connection between all the other electronic apparatuses specified by the list information and the first access point is cut off ([0089] “In such a case , the communication apparatus 151 and the information processing apparatus 101 can achieve the communication between the apparatuses even when there is no external access point , such as a wireless LAN router , by communicating with each other by the direct connection “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate Sumiuchi. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power usage.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Simiuchi further in view of Maheshwari as applied to claims 3- 6, 8, 9 above, and further in view of Siraj et al. (US 20160255661).

Regarding claim 7, Goto, Simiuchi, Maheshwari does not teach wherein the CPU performs processing for updating the list information at update timing.
However, Siraj teaches wherein the CPU performs processing for updating the list information at update timing ([0080] “The process of monitoring for beacon frames and adding SSIDs from the beacon frames to the neighborhood list may be performed continuously and/or periodically, such as to allow the neighborhood list to be updated periodically and/or in real-time”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goto, Simiuchi and Maheshwari to incorporate Siraj. One of ordinary skill in the art would have been motivated to make this modification in order to provide an updated list information.
Response to Arguments
Applicant's arguments filed  12/07/2022 have been fully considered but they are not persuasive.

Applicant’s Argument 1
The Applicant respectfully submits that Goto does not expressly or inherently describe at least, for example, the features of "the second wireless communication is a short-range wireless communication ... when connection between a first access point and the first electronic apparatus is cut-off, and when a connection destination by the first wireless communication is switched from the first access point to a second access point, the CPU performs transmission processing, using the second wireless communication, for transmitting connection information for connecting to the second access point to a second electronic apparatus," as recited in amended independent claim 1.
Examiner’s Response 1
	The Examiner respectfully disagrees. The combination of Goto in view of Simiuchi teaches the second wireless communication is a short-range wireless communication ... when connection between a first access point and the first electronic apparatus is cut-off, and when a connection destination by the first wireless communication is switched from the first access point to a second access point, the CPU performs transmission processing, using the second wireless communication, for transmitting connection information for connecting to the second access point to a second electronic apparatus.
	More specifically Goto was relied upon to teach the second wireless communication is a short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”)
	when connection between a first access point and the first electronic apparatus is cut-off, and when a connection destination by the first wireless communication is switched from the first access point to a second access point (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”)
More specifically, the cutoff is being broadly interpreted as disconnect.

Simiuchi is relied upon to teach the CPU performs transmission processing, using the second wireless communication, for transmitting connection information for connecting to the second access point to a second electronic apparatus ([0054] “Upon receiving the Bluetooth® Low Energy connection request from the information processing apparatus 101 , the short - range wireless communication unit 157 establishes the Bluetooth® Low Energy connection , and carries out the GATT communication with the information processing apparatus 101”).

Applicant’s Argument 2
Applicant remarks Goto and Sumiuchi does not teach, suggest, or render obvious at least, for example, the features of "the second wireless communication is a short-range wireless communication ... the CPU shifts to a connection standby state when connection to a first access point by the first wireless communication is cut off, in the connection standby state, when receiving, using the second wireless communication, from another electronic apparatus, connection information for connecting to a second access point, the CPU performs connection processing to the second access point by the first wireless communication using the connection information," as recited in amended independent claim 10.
Examiner’s Argument 2
	Examiner respectfully disagrees. Goto in view of Simiuchi teaches "the second wireless communication is a short-range wireless communication ... the CPU shifts to a connection standby state when connection to a first access point by the first wireless communication is cut off, in the connection standby state, when receiving, using the second wireless communication, from another electronic apparatus, connection information for connecting to a second access point, the CPU performs connection processing to the second access point by the first wireless communication using the connection information".
	Goto is relied upon to teach the second wireless communication is a short-range wireless communication ([0057] “While the above - described exemplary embodiments are based on a wireless LAN conforming to the IEEE 802 . 11 standard as an example , the communication configuration is not limited to a wireless LAN conforming to IEEE 802 . 11 . Particularly in direct communication without using an access point , other wireless communication methods such as Bluetooth® can be used”)
wherein the CPU when connection to a first access point by the first wireless communication is cut off and, the CPU performs connection processing to the second access point by the first wireless communication using the connection information (Fig. 4 “Connection Configuration 42”, Fig. 5 “F509”, “F511”, [0035] “. In steps F509 and F510 , after the ASP session is suspended in step F508 , the camera A and the mobile phone B disconnect from the access point C . In steps F511 and F512 , the camera A and the mobile phone B both make a wireless LAN connection to the access point D”).
	More specifically, Goto also teaches another electronic apparatus (Fig. 5 “Mobile Phone B”, but does not explicitly teach when receiving, using the second wireless communication, from another electronic apparatus.
Simiuchi is relied upon to teach shifts to a connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”), in the connection standby state ([0054] “sleep power 804 corresponds to instantaneous power consumption of the short - range wireless communication unit 157 while the microcomputer is out of operation and the short - range wireless communication unit 157 is in a power - saving state”),
 when receiving, using the second wireless communication, from another electronic apparatus ([0054] “Upon receiving the Bluetooth® Low Energy connection request from the information processing apparatus 101 , the short - range wireless communication unit 157 establishes the Bluetooth® Low Energy connection , and carries out the GATT communication with the information processing apparatus 101”), connection information for connecting to a second access point ([0068] “Subsequently , in step S209 , the CPU 103 transmits connection setting information for registering the access point 131 as the connection destination of the communication apparatus 151 into the communication apparatus 151 by the GATT communication . In this case , the connection setting information stores therein the SSID of the access point 131 acquired in step S206 , the password acquired in step S208 , a command for setting the connection mode of the communication apparatus 151 , and the like . In the present exemplary embodiment , the command for setting the connection mode of the communication apparatus 151 is a command for setting an infrastructure connection mode to the communication apparatus 151 . Upon receiving the connection setting information , the communication apparatus 151 connects to the access point 131”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411